alessio azzari inc petitioner v commissioner of internal revenue respondent docket no 27532-08l filed date p’s business experienced financial difficulties and cashflow problems and p fell behind on its federal employment_tax deposits p later received financing from a lender which made loans secured_by an interest in p’s accounts_receivable the lender’s financing helped p remain current with its tax deposits for six consecutive quarters during that time r filed a notice_of_federal_tax_lien nftl for the tax p still owed p’s lender refused to extend any more credit to p because of the nftl unless r agreed to subordinate the nftl to the lender’s security_interest p requested that r subordinate the nftl and grant it an installment_agreement to satisfy its tax_liabilities because the lender’s security_interest antedated the nftl r determined that the lender’s security_interest already had priority in p’s accounts_receivable and that it was unnecessary to subordinate the nftl in part on account of its inability to borrow against its accounts_receivable because of the nftl p again fell behind on its employment_tax deposits and r therefore refused to consider p’s proposed installment_agreement held it was an abuse_of_discretion for r to refuse to consider p’s request to subordinate the nftl on the basis of r’s erroneous conclusion of law that the lender’s security_interest already had priority over the nftl in p’s accounts_receivable held further it was an abuse_of_discretion for r to deny p’s request for an installment agree- verdate 0ct date jkt po frm fmt sfmt v files azzari sheila alessio azzari inc v commissioner ment on the basis of p’s failure to stay current on its tax deposits where r’s abuse_of_discretion in refusing to consider subordination of the nftl to p’s lender’s security_interest contributed to p’s falling behind on its tax deposits and where r did not allow p the opportunity to become current again barry a furman for petitioner james h harris jr for respondent opinion wells judge this case is before the court on respond- ent’s motion for summary_judgment and petitioner’s cross- motion for summary_judgment pursuant to rule we must decide whether respondent’s settlement officer abused his discretion in denying petitioner’s request to subordinate or withdraw a notice_of_federal_tax_lien nftl or in denying petitioner’s request for an installment_agreement background the record consists of the parties’ pleadings their respec- tive cross-motions for summary_judgment various responses declarations and memoranda in support of or opposition to the motions and the administrative record from the collec- tion due process hearing petitioner is a new jersey corporation with its principal_place_of_business in mickleton new jersey petitioner’s busi- ness relates to the homebuilding industry for the quarters ending september and date petitioner did not timely file its employer’s quarterly tax returns petitioner timely filed its employer’s quarterly tax returns for the quarters ending march june sep- tember and date respondent assessed the tax_shown_on_the_return for each period but petitioner did not fully pay its liabilities petitioner’s unpaid employment_tax liabilities total dollar_figure for the quarters ending sep- tember and date and march june september and date collectively the periods in issue on or about date respondent mailed peti- tioner a final notice-notice of intent to levy and notice of unless otherwise indicated section references are to the internal_revenue_code_of_1986 code as amended and rule references are to the tax_court rules_of_practice and procedure verdate 0ct date jkt po frm fmt sfmt v files azzari sheila united_states tax_court reports your right to a hearing notice_of_intent_to_levy informing petitioner that respondent intended to levy to collect peti- tioner’s unpaid employment_tax liabilities petitioner did not request a hearing or otherwise dispute the notice_of_intent_to_levy respondent subsequently filed an nftl with respect to petitioner’s unpaid quarterly employment_tax liabilities for the periods in issue respondent notified petitioner on date of the nftl filing on or about date petitioner timely submitted form request for a collection_due_process or equivalent_hearing petitioner checked the boxes on form requesting that an installment_agreement be considered as a collection alternative and that the lien be withdrawn in the attached explanation petitioner stated that the lien made it more difficult for petitioner to satisfy its tax_liabilities by making it impossible to sell its accounts_receivable to a factor on date and before receiving any reply from respondent petitioner submitted a written request to respondent asking that the nftl be subordinated to a line of credit from penn business_credit llc penn business_credit petitioner also asked that respondent agree to a pro- posed installment_agreement attached to the letter in a foot- note to petitioner’s request petitioner explained that there had been a misunderstanding about the nature of the financing relationship with penn business_credit when it filed the form and that petitioner’s counsel had not yet obtained the loan documents at that time after exam- ining the documents petitioner’s counsel ascertained that the financial relationship with penn business_credit was lending not factoring and that petitioner should be eligible to have the nftl subordinated to the line of credit from penn business_credit therefore in its date letter the parties do not agree on the date when respondent filed the nftl which we find below is date see infra note factoring would have entailed the discounted sale of petitioner’s accounts_receivable to penn business_credit in a factoring transaction the financing company purchases the accounts re- ceivable without_recourse and acts as the principal in the debt collection process see downes goodman dictionary of finance investment terms 7th ed because factoring in- volves selling the accounts_receivable rather than lending collateralized by the accounts receiv- able the financing company is not a creditor and therefore possesses no lien of its own to which the tax_lien may be subordinated accordingly when petitioner believed that the relationship was factoring it requested that the lien be withdrawn but once it realized that the relationship was lending involving penn business_credit as a creditor petitioner changed its request to ask that the lien be subordinated verdate 0ct date jkt po frm fmt sfmt v files azzari sheila alessio azzari inc v commissioner petitioner replaced its request in its form that respondent withdraw that respondent subordinate the nftl to penn business credit’s security_interest the nftl with a request in the date letter petitioner explained that it had fallen behind on its employment_tax payments during the periods in issue through the end of because of slowing demand in the market for new home construction and because many of petitioner’s major customers had become unable to timely pay their invoices or had entirely defaulted on their obligations petitioner also explained that the situation left it in a cash crisis without available funds to both pay its employment_taxes and have the cash nec- essary to operate its business during date as part of its effort to address the cash crisis petitioner had entered into a financing agreement with penn business_credit financing agreement under the terms of the financing agreement penn business_credit extended credit to petitioner equal to the lesser_of percent of its qualifying accounts_receivable or dollar_figure million on feb- ruary penn business_credit filed with the state of new jersey a financing statement to record its security_interest under the financing agreement the financing state- ment covered among other things accounts accounts_receivable and all other rights to the payment of money whether or not yet earned for services rendered or goods sold consigned leased or furnished by petitioner in its date request petitioner stated that the financing agreement with penn business_credit had enabled petitioner to begin paying its employment_taxes even though its own customers continued to lag behind in their payments without the financing from penn business_credit petitioner predicted that it would be unlikely to have sufficient cashflow to satisfy the terms of its proposed installment_agreement to support its contention petitioner attached two cashflow projections prepared by its accountant petitioner also informed respondent in its date letter that penn business_credit had refused to make any loans to petitioner since learning of the nftl however the financing agreement defines which accounts_receivable qualify as part of the borrowing base considerations include the solvency of the debtors the finality of the sale the terms of the account and other factors that might affect the collectibility of the account verdate 0ct date jkt po frm fmt sfmt v files azzari sheila united_states tax_court reports petitioner asserted that penn business_credit would resume making loans to petitioner under its financing agreement if respondent would subordinate his lien to penn business credit’s security_interest petitioner attached documentation from penn business_credit affirming that the lender would indeed resume making loans to petitioner if respondent subordinated the nftl in a footnote at the end of the letter petitioner’s counsel wrote as a protective measure because the need for subordination at this time is critical the undersigned intends to send on the behalf of peti- tioner a letter to respondent’s district_director applying for a cer- tificate of subordination of federal_tax_lien such letter is intended to complement and not supersede this letter emphasis added for almost months respondent’s office did not reply to petitioner’s request on date respondent mailed to petitioner’s counsel a letter informing him that the case had been forwarded to respondent’s philadelphia office of appeals on date respondent’s appeals_office con- firmed its receipt of petitioner’s request for a collection_due_process_hearing and scheduled a telephone conference pincite a m on date on date petitioner’s counsel contacted respondent’s settlement officer darryl k lee mr lee and requested a face-to-face conference hearing in respondent’s philadelphia office of appeals and a minimum 1-week extension to prepare documents requested by mr lee petitioner complied with mr lee’s document requests and also submitted a revised collection alternative with two cashflow projections one with the accounts_receivable financing from penn business_credit and one without peti- tioner explained that it had experienced a greater loss in rev- enue and higher fuel costs than anticipated and stated that it would be unable to satisfy the terms of its original pro- posed installment_agreement petitioner’s counsel met with mr lee in person on date at the meeting petitioner’s counsel again requested that the lien be subordinated to penn business credit’s security_interest mr lee told petitioner that the lien could not be subordinated because it did not have pri- ority over penn business credit’s security_interest since the nftl had been filed later than the security_agreement with verdate 0ct date jkt po frm fmt sfmt v files azzari sheila alessio azzari inc v commissioner penn business_credit mr lee suggested that the lien might be withdrawn if petitioner would pay dollar_figure immediately and enter into an installment_agreement to pay off the bal- ance of the liability within years at the time mr lee also warned that petitioner would have to stay current with its deposits for its federal employment_tax liabilities if it wanted to be eligible for an installment_agreement petitioner fully paid its employment_taxes throughout and the first half of but began to fall behind on its deposits during the third quarter of by date petitioner had not made any federal tax deposits for its third quarter employment_taxes and mr lee called peti- tioner’s counsel to inform him that if these deposits were not made petitioner would not be eligible to proceed with the installment_agreement mr lee also stated his belief that petitioner’s proposed installment_agreement was unrealistic given the current state of petitioner’s business and the housing market after conferring with petitioner petitioner’s counsel con- firmed that petitioner had not made any deposits for employ- ment taxes during the period ending date in a letter to mr lee dated date petitioner’s counsel explained that the housing crisis had dramatically worsened during the third quarter of however peti- tioner contested mr lee’s assertion that it would be unable to meet its obligations under the installment_agreement explaining that it had recently taken steps to cut its costs and diversify its business since date petitioner had laid off employees more than half of its workforce and it had recently secured contracts outside the homebuilding industry as well as a large housing contract in the letter petitioner again contended that it had been severely hurt by its inability to borrow against accounts_receivable since the filing of the nftl petitioner also stated that it is certain that it will make the late deposits on or before date and will keep current on date upon receipt of petitioner’s letter dated date mr lee called petitioner’s counsel and told him that even if petitioner made its deposits by sep- tember penalties would be assessed and he would not consider an installment_agreement under those cir- cumstances on date respondent issued peti- verdate 0ct date jkt po frm fmt sfmt v files azzari sheila united_states tax_court reports tioner a notice_of_determination concerning collection action s under sec_6320 and or the notice_of_determination the notice_of_determination explained that petitioner’s request to have the lien withdrawn was being denied because respondent’s appeals_office had determined on the basis of the amount due and petitioner’s compliance record that withdrawal would not facilitate collection the appeals_office rejected petitioner’s proposed installment_agreement because petitioner had not remained current with its federal tax deposits for the quarter ending date the notice_of_determination did not address petitioner’s request to subordinate the nftl discussion rule a allows a party to move for a summary adju- dication in the moving party’s favor upon all or any part of the legal issues in controversy rule b directs that a decision on such a motion shall be rendered if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law the moving party bears the burden of demonstrating that no genuine issue of material fact exists and that the moving party is entitled to judgment as a matter of law 98_tc_518 affd 17_f3d_965 7th cir facts are viewed in the light most favor- able to the nonmoving party id where the underlying tax_liability is not in issue we review the determination of the appeals_office for abuse_of_discretion see 114_tc_604 in reviewing for abuse_of_discretion we review the reasoning underlying the settlement officer’s determination to decide whether it was arbitrary capricious or without sound basis in fact or law see 125_tc_301 affd 469_f3d_27 1st cir peti- tioner does not dispute the underlying liabilities con- sequently we review the determination of the appeals_office for abuse_of_discretion verdate 0ct date jkt po frm fmt sfmt v files azzari sheila alessio azzari inc v commissioner i whether respondent’s appeals_office abused its discretion by denying petitioner’s request to subordinate or withdraw the nftl petitioner contends that the appeals_office abused its discretion when it refused to consider the subordination of the nftl to penn business credit’s security_interest sec_6325 allows the commissioner to issue a cer- tificate of subordination to a federal_tax_lien if the secretary believes that the amount realizable by the united_states from the property to which the certificate relates or from any other prop- erty subject_to the lien will ultimately be increased by reason of the issuance of such certificate and that the ultimate collection of the tax_liability will be facilitated by such subordination internal_revenue_service irs guidelines instruct the service must exercise good judgment in weighing the risks and deciding whether to subordinate the federal_tax_lien the service’s judg- ment is similar to the decision that an ordinarily prudent business person would make in deciding whether to subordinate his her rights in a debtor’s property in order to secure additional long run benefits collecting process internal_revenue_manual irm pt date in a collection_due_process_hearing in which the taxpayer has requested that the federal_tax_lien be subordinated it is the task of the irs appeals_office to determine whether subordi- nation will ultimately facilitate collection of the tax_liability mr lee did not reach the question of whether subordi- nating the federal_tax_lien would facilitate collection because he determined that the federal_tax_lien was already junior to the security_interest held by penn business_credit in determining the order of priority mr lee simply compared the dates on which the financing statements had been filed because penn business credit’s financing statement had been filed on date and the nftl had not been filed until date mr lee determined that penn business_credit already had a priority interest in peti- tioner’s accounts_receivable and that it was not possible to subordinate the nftl petitioner contends that mr lee’ sec_5 the nftl shows that it was prepared and signed on date and petitioner contends that it was filed on that date but respondent denies that was the date it was filed however respondent does not offer an alternative date for the filing new jersey state records provided by petitioner and included in the administrative record show that the nftl was filed on date and we therefore find date as the date of filing of the nftl verdate 0ct date jkt po frm fmt sfmt v files azzari sheila united_states tax_court reports determination was an error of law and that the federal_tax_lien does have priority over penn business credit’s security_interest in after-acquired accounts_receivable in a priority dispute involving a federal_tax_lien the supreme court has held that questions of whether a prop- erty interest exists and the nature of that interest are state law issues but federal_law governs the question of priority between conflicting interests 363_us_509 before the federal_tax_lien act of publaw_89_719 80_stat_1125 the code did not con- tain any rules for resolving priority contests between federal tax_liens and liens arising under state law 440_us_715 n therefore before the supreme court determined the relative pri- ority of a rival lien as against a federal_tax_lien by applying the common_law principle of ‘first in time is first in right’ 131_f3d_1259 8th cir quoting 861_f2d_954 6th cir see eg 347_us_81 a com- peting lien was considered in existence for first in time pur- poses only when it had been perfected that is when the identity of the lienor the property subject_to the lien and the amount of the lien are established united_states v city of new britain supra pincite the latter rule is known as the choateness doctrine united_states v kimbell foods inc supra pincite n the first in time and choateness tests were modified by the federal_tax_lien act of which recognized the pri- ority of many state claims over federal tax_liens united_states v kimbell foods inc supra pincite congress enacted the federal_tax_lien act of to ‘ improve the status of private secured creditors’ and prevent impairment of commercial financing by ‘ modernizing the relationship of federal tax_liens to the interests of other creditors ’ id quoting s rept 89th cong 2d sess alterations in original among other changes the legislation modified the priority rule for commercial transaction financing agreements by an error of law by the appeals_office may be an abuse_of_discretion see 121_tc_111 verdate 0ct date jkt po frm fmt sfmt v files azzari sheila alessio azzari inc v commissioner adding a 45-day safe-harbor period codified at sec_6323 bremen bank trust co v united_states supra pincite under the first in time and choateness tests a creditor would have priority over the federal_tax_lien only if its interest was filed first and was choate at the time the nftl was filed 384_us_323 in relevant part sec_6323 modifies the result under the first in time and choateness tests by providing that a federal_tax_lien will not have priority against a security_interest in qualified prop- erty arising from a loan made to a taxpayer within days after the nftl filing and before the lender acquires actual knowledge of the nftl the qualified_property must be cov- ered by a written_agreement constituting a commercial_transactions_financing_agreement that was entered into before the nftl filing_date under the statute qualified_property is limited to commercial_financing_security acquired by the taxpayer within days of the nftl filing the following is the full text of the relevant portion of sec_6323 sec_6323 protection for certain commercial transactions financing agreements etc in general -to the extent provided in this subsection even though notice of a lien im- posed by sec_6321 has been filed such lien shall not be valid with respect to a security_interest which came into existence after tax_lien_filing but which- a is in qualified_property covered by the terms of a written_agreement entered into be- fore tax_lien_filing and constituting- i a commercial_transactions_financing_agreement ii a real_property construction or improvement financing agreement or iii an obligatory_disbursement_agreement and b is protected under local law against a judgment lien arising as of the time of tax_lien_filing out of an unsecured obligation commercial_transactions_financing_agreement -for purposes of this subsection- a definition -the term commercial_transactions_financing_agreement means an agreement entered into by a person in the course of his trade_or_business - i to make loans to the taxpayer to be secured_by commercial_financing_security ac- quired by the taxpayer in the ordinary_course_of_his_trade_or_business or ii to purchase commercial_financing_security other than inventory acquired by the taxpayer in the ordinary_course_of_his_trade_or_business but such an agreement shall be treated as coming within the term only to the extent that such loan or purchase is made before the 46th day after the date of tax_lien_filing or if earlier before the lender or purchaser had actual notice or knowledge of such tax_lien_filing b limitation on qualified_property -the term qualified_property when used with respect to a commercial_transactions_financing_agreement includes only commercial financ- ing security acquired by the taxpayer before the 46th day after the date of tax_lien_filing c commercial_financing_security defined -the term commercial financing secu- rity means i paper of a kind ordinarily arising in commercial transactions ii accounts_receivable iii mortgages on real_property and iv inventory d purchaser treated as acquiring security_interest -a person who satisfies sub- paragraph a by reason of clause ii thereof shall be treated as having acquired a security_interest in commercial_financing_security verdate 0ct date jkt po frm fmt sfmt v files azzari sheila united_states tax_court reports and commercial_financing_security includes accounts receiv- able sec_6323 c ii the regulations define an account receivable as any right to payment for goods sold or leased or for services rendered which is not evidenced by an instrument or chattel paper sec_301_6323_c_-1 proced admin regs a security_interest is defined by sec_6323 which provides security_interest -the term security_interest means any interest in property acquired by contract for the purpose of securing payment or performance of an obligation or indemnifying against loss or liability a security_interest exists at any time a if at such time the property is in existence and the interest has become protected under local law against a subsequent judgment lien arising out of an unsecured obligation and b to the extent that at such time the holder has parted with money or money’s worth the regulations provide that for purposes of the statute an account receivable is in existence when and to the extent that a right to payment is earned by performance sec_301_6323_h_-1 proced admin regs courts construing sec_6323 have repeatedly held that if an account receivable is acquired more than days after the nftl is filed the lender’s security_interest in the account receivable will not have priority over the tax_lien even though the agreement conferring the security_interest antedates the nftl filing see eg am inv fin v united_states 476_f3d_810 10th cir 735_f2d_308 8th cir 466_f2d_1040 5th cir 391_fsupp_729 d n j distrib prods inc v albert enourato co aftr 2d ustc par d n j contl fin inc v cambridge lee metal co a 2d n j the manner in which sec_6323 assigns priority with regard to accounts_receivable is illustrated by examples in the regulations example i on date a tax is assessed against m a tool manufacturer with respect to his delinquent tax_liability on date m enters into a written financing agreement with x a bank the agreement provides that in consideration of such sums as x may advance to m x is to have a security_interest in all of m’s presently owned and subsequently acquired commercial paper accounts_receivable and inven- verdate 0ct date jkt po frm fmt sfmt v files azzari sheila alessio azzari inc v commissioner tory including inventory in the manufacturing stages and raw materials on date notice of the tax_lien is filed in accordance with sec_301_6323_f_-1 on date without actual notice or knowledge of the tax_lien_filing x advances dollar_figure to m on date m acquires additional inventory through the purchase of raw materials on date m has accounts_receivable arising from the sale of tools amounting to dollar_figure under local law x’s security_interest arising by rea- son of the dollar_figure advance on date has priority with respect to the raw materials and accounts_receivable over a judgment lien against m arising date the date of the tax_lien_filing out of an unsecured obligation ii because the dollar_figure advance was made before the 46th day after the tax_lien_filing and the accounts_receivable in the amount of dollar_figure and the raw materials were acquired by m before such 46th day x’s dollar_figure security_interest in the accounts_receivable and the inventory has priority over the tax_lien the priority of x’s security_interest also extends to the proceeds received on or after the 46th day after the tax_lien_filing from the liquidation of the accounts_receivable and inventory held by m on date if x has a continuously perfected security_interest in identifiable proceeds under local law however the priority of x’s security_interest will not extend to other_property acquired with such proceeds example assume the same facts as in example except that on date x has actual knowledge of the tax_lien_filing because an agree- ment does not qualify as a commercial_transactions_financing_agreement when a disbursement is made after tax_lien_filing with actual knowledge of the filing x’s security_interest will not have priority over the tax_lien with respect to the dollar_figure advance made on date sec_301_6323_c_-1 proced admin regs petitioner and penn business_credit entered into the financing agreement in which penn business_credit agreed to make loans to petitioner that would be secured_by peti- tioner’s then-existing accounts_receivable the arrangement under the financing agreement was structured like a revolving line of credit allowing petitioner to pay off the loan or a portion thereof and then take out further loans when needed when penn business_credit learned of the nftl filing it refused to make any more loans unless and until the federal_tax_lien had been subordinated to penn business credit’s security_interest in petitioner’s accounts_receivable under the financing agreement the facts of the instant case are analogous to an example in the regulations e a manufacturer of electronic equipment obtains financing from f a lending institution pursuant to a security_agreement with respect to which a financing statement was duly filed under the uniform commercial verdate 0ct date jkt po frm fmt sfmt v files azzari sheila united_states tax_court reports code on date on date f gains actual notice or knowl- edge that notice of a federal_tax_lien had been filed against e on date and f refuses to make further advances unless its security_interest is assured of priority over the federal_tax_lien upon examination the district_director believes that ultimately the amount realizable from e’s property will be increased and the collection of the tax_liability will be facilitated if the work in process can be completed and the equipment sold in this case the district_director may in his discretion subordinate the tax_lien to f’s security_interest for the further advances required to complete the work sec_301_6325-1 example proced admin regs emphasis added however in petitioner’s case even though mr lee had the discretion pursuant to the foregoing example to subordinate the government’s tax_lien if it would be in the government’s interest mr lee did not even consider subordination because he erroneously believed the nftl did not have priority over petitioner’s accounts_receivable as a preliminary matter we note that the property over which there is a disagreement about priority is accounts_receivable and that penn business credit’s financing agree- ment gave it a security_interest in the property in analyzing a priority dispute under the first in time and choateness tests the court must first determine what property interest exists under state law and then determine priority under federal_law aquilino v united_states u s pincite under new jersey law an account is defined as a right to payment for among other things property that has been or is to be sold leased licensed assigned or otherwise_disposed_of or for services rendered or to be rendered that is not evidenced by chattel paper or an instrument n j stat ann sec_12a a west penn business credit’s financing statement covers among other things accounts accounts_receivable and other rights to payments for services rendered neither party contests that the rights covered by the financing statement are accounts_receivable under both new jersey law and sec_301 c - c ii proced admin regs we proceed to the question of priority in petitioner’s accounts_receivable which is governed by federal_law see aquilino v united_states supra pincite it may be assumed that the accounts_receivable on petitioner’s books before the filing of the nftl were choate because the amounts were fixed and ascertainable at that time if so verdate 0ct date jkt po frm fmt sfmt v files azzari sheila alessio azzari inc v commissioner penn business_credit had a priority interest in that prop- erty see united_states v equitable life assurance socy u s pincite shawnee state bank v united_states f 2d pincite however accounts_receivable petitioner had not yet acquired at the time the nftl was filed were inchoate see shawnee state bank v united_states supra pincite texas oil gas corp v united_states f 2d pincite to the extent that accounts_receivable were acquired more than days after the nftl was filed or after penn business_credit had actual knowledge of the nftl whichever was earlier the government’s tax_lien had priority in such property see shawnee state bank v united_states supra pincite texas oil gas corp v united_states supra pincite2 although the commissioner’s appeals_office has discretion under sec_6325 to determine whether it is in the government’s interest to subordinate a federal_tax_lien it appears that mr lee’s refusal to consider petitioner’s request to subordinate the lien was based on an error of law to the extent it was based upon an error of law his determination constitutes an abuse_of_discretion see 121_tc_111 accordingly we hold that it was an abuse_of_discretion for respondent’s settlement officer to fail to consider petitioner’s request to subordinate the fed- eral tax_lien on the basis of an erroneous conclusion of law that the federal_tax_lien did not have priority petitioner contends that it requested only that respondent withdraw the nftl as an alternative in the event that respondent determined that it was impossible to subordinate the federal_tax_lien because we hold that the federal_tax_lien could have been subordinated and that respondent’s settlement officer committed an error of law when he deter- mined that the federal_tax_lien could not have been subordi- nated we need not consider the question of whether he abused his discretion by refusing to withdraw the nftl ii whether respondent abused his discretion by declining to enter into an installment_agreement with petitioner respondent contends that because petitioner had fallen behind on its obligation to make timely deposits of its employment_taxes it was ineligible for an installment agree- verdate 0ct date jkt po frm fmt sfmt v files azzari sheila united_states tax_court reports ment respondent urges us to hold that the issue of subordi- nation of the tax_lien is irrelevant because even if the tax_lien had been subordinated petitioner still would have been ineligible for a collection alternative because it was not in compliance with its employment_tax deposits in his briefs respondent did not even address the relevant law governing the priority of tax_liens nor did he bother to respond to peti- tioner’s arguments that mr lee erred in his interpretation of that law instead respondent rests his entire argument on a pre- vious case in which we upheld the commissioner’s policy of rejecting collection alternatives when taxpayers have failed to pay their current taxes see 129_tc_107 however respondent’s reliance on giamelli is misplaced in giamelli and other previous cases in which we have upheld the commissioner’s rejection of collection alternatives because the taxpayers had failed to satisfy current tax obligations the commissioner had done nothing to contribute to the taxpayers’ failures to remain cur- rent with their tax_liabilities in contrast respondent’s abuse_of_discretion contributed to petitioner’s failure to make timely tax deposits after remaining current with its employment_tax deposits for six quarters petitioner failed to make timely deposits of its employment_taxes during the third quarter of it was at that point that respondent issued his notice of deter- mination rejecting petitioner’s request for an installment_agreement petitioner contends that it would have been able to remain current with its employment_tax deposits if it had been able to borrow against its accounts_receivable however because of the nftl penn business_credit had exercised its right under the security_agreement to refuse to extend fur- ther loans to petitioner petitioner informed respondent of the importance of the accounts_receivable financing in its date letter and it explained that its request to subordinate the nftl was urgent nevertheless respondent did not reply to petitioner for nearly months when respondent’s settlement officer mr lee met with petitioner’s counsel on date mr lee declined to even consider subordination of the nftl because of his erro- neous conclusion that the nftl did not have priority over penn business credit’s security_interest in petitioner’s verdate 0ct date jkt po frm fmt sfmt v files azzari sheila alessio azzari inc v commissioner accounts_receivable at that date petitioner was still current on its employment_tax deposits had petitioner been able to borrow against its accounts_receivable in june or even ear- lier it contends that it would have been able to timely make its deposits for the third quarter of accordingly it appears that petitioner’s failure_to_make_timely_deposits of employment_taxes for the third quarter of was not inde- pendent of mr lee’s erroneous determination that it was impossible to subordinate the nftl which we have held was an abuse of his discretion we do not accept respondent’s argument that mr lee’s decision regarding subordination of the tax_lien is irrelevant indeed accepting respondent’s contention would be tanta- mount to granting respondent the power to abuse his discre- tion at will as long as petitioner eventually misses a deposit on its employment_taxes in situations similar to the instant case where petitioner’s business is in a dire position largely due to industry conditions beyond its control the commis- sioner’s decision not to subordinate an nftl could exacerbate taxpayers’ cashflow problems and make it difficult if not impossible for taxpayers to remain current with their tax deposits while continuing to run their businesses the commissioner could hold off issuing a notice_of_determination indefinitely until the taxpayer missed a deposit and the commissioner could then refuse to grant an installment_agreement on the basis of the taxpayer’s failure to remain current with its tax deposits because the taxpayer would have already fallen behind on current tax_liabilities we would be unable to meaningfully review the commissioner’s decision not to subordinate the nftl we find such a scenario unacceptable the commissioner has discretion to enter into an install- ment agreement with a taxpayer if he determines that such agreement will facilitate full or partial collection of such liability sec_6159 the irm advises when taxpayers are unable to pay a liability in full an installment_agreement ia should be considered irm pt date emphasis added the irm also instructs compliance with filing paying estimated_taxes and federal tax deposits must be current from the date the installment_agreement begins id pt verdate 0ct date jkt po frm fmt sfmt v files azzari sheila united_states tax_court reports accordingly the commissioner must consider whether the installment_agreement will facilitate collection of the liability but he may not authorize an installment_agreement until the taxpayer is current with its federal tax deposits however nothing in the code the regulations the irm or our decisions requires that the commissioner deny the tax- payer’s request for an installment_agreement simply because it is not at that moment current with its federal tax deposits the commissioner could instead wait until the taxpayer is current and then enter into the installment_agreement even when an installment_agreement is in place and the taxpayer fails to remain current with its tax liabil- ities the commissioner is not required to terminate the agreement rather he has the discretion to do so sec_301_6159-1 proced admin regs mr lee would not even consider petitioner’s efforts to become current on its deposits for the third quarter of after receiving a letter from petitioner’s counsel promising that petitioner would make the late deposits by the end of the third quarter mr lee telephoned petitioner’s counsel and effectively told him that it was too late and that peti- tioner should not bother because mr lee’s decision was already made accordingly we hold that it was an abuse_of_discretion for respondent’s settlement officer to refuse to enter into an installment_agreement on the basis of petitioner’s failure to stay current with its tax deposits where respondent’s abuse_of_discretion in refusing to consider subordination of the nftl contributed to petitioner’s falling behind on its tax deposits and where petitioner was not given the opportunity to become current consequently we will deny respondent’s motion for sum- mary judgment grant petitioner’s motion for summary judg- ment and remand this case to respondent’s appeals_office for reconsideration of petitioner’s request to subordinate the nftl and enter into an installment_agreement some of mr lee’s notes in his case activity log suggest that mr lee’s belief that petitioner’s proposed installment_agreement was unrealistic may have been a factor in his denial of the in- stallment agreement on remand we also direct the appeals_office to consider internal_revenue_manual irm pt date which does not contemplate rejecting an install- ment agreement simply because the commissioner believes that the installment_agreement is unrealistic given the taxpayer’s financial condition insofar as mr lee’s determination to reject the installment_agreement was based in any part on his assessment that petitioner could not verdate 0ct date jkt po frm fmt sfmt v files azzari sheila alessio azzari inc v commissioner in reaching these holdings we have considered all the par- ties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued f afford to meet its obligations under the installment_agreement such reasoning does not appear to be in accord with the irm see lites v commissioner tcmemo_2005_206 verdate 0ct date jkt po frm fmt sfmt v files azzari sheila
